DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 7 October 2019, which is a continuation in part of application 15/365,560, which claims domestic priority to a provisional application filed 30 November 2015.
Claims 1-17 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7 October 2019 has been considered by the Office to the extent indicated. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation said client in the wherein said episode limitation. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted to read a client. Further this limitation renders the claim indefinite as it is unclear how it is related to the rest of the claim and how the client is related to the patient.

Claim 1 recites the limitation the health insurance portability and accountability act of 1996 (HIPAA). As HIPAA is a “living” Act, that is, it is subject to revisions, the inclusion of HIPAA into the claim makes it indefinite, as the future state of the Act is unknown.

Claim 16 recites the limitation generating a treatment protocol associated with a patient, said treatment protocol comprising client data including a physical ailment intended for treatment. This limitation renders the claim indefinite as it is unclear how the client is related to the patient.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo et al, (U.S. PG-Pub 2013/0268282 A1), hereinafter Hugo, further in view of Reiner (U.S. PG-Pub 2016/0378950 A1), further in view of Demas (U.S. Patent 7,056,267 B2), hereinafter Demas.

As per claim 1, Hugo teaches: “A prescription feedback and communication systems comprising” (Hugo, Figs. 2 and 4.);
“a central server, a first computing device, and a second computing device, each including a respective CPU, data storage, graphical user interface (GUI), and a connection to a computer network” (Hugo Fig 1, Fig. 2, ¶ [0012], ¶ [0014], ¶ [0018], noting a server, a physician computer, and a patient computer, each with processors, storage, user interfaces, and network connections. Note Network of Fig. 2 #170, through which all communications between various devices are routed, described as the internet see ¶ [0018], which is well known to consist of various servers.);
“said data storage of said central server configured to be secured and compliant to protect data stored under the health insurance portability and accountability act of 1996 (HIPAA)” (Hugo discloses use of encryption to store data in compliance with HIPAA, see ¶ [0043].);
“said first computing device associated with a specialist … ” (Hugo Fig. 2, ¶ [0018], noting the physician computer.);
“said second computing device associated with a patient and including a second microphone and a second video camera, and a software application stored on a second data storage and accessible by a second CPU” (Hugo Fig. 2, ¶ [0018], noting the patient 
 “a prescription generated by said first computing device, said prescription comprising at least one exercise including a performance video” (Hugo ¶ [0029], noting the physician generating a prescription including exercise videos to perform using the physician computer.);
“said prescription sent from said first computing device through said computer network to said central server, said prescription assigned to an episode associated with said second computing device” (Hugo Fig. 2, ¶ [0029] - ¶ [0031], noting the video and prescription stored in the data store which is within the server. Note also the prescribed therapy scheduled in a calendar for access by the patient computer.);
“a notification sent from said central server through said computer network to said second computing device indicating said prescription has been received at said central server” (Hugo ¶ [0031], ¶ [0036], noting the patient computer receiving reminders or notification regarding their prescription.);
“said prescription and said performance video configured to be accessible and viewable with said second computing device via said software application, thereby indicating completion of said at least one exercise” (Hugo ¶ [0033] - ¶ [0034], ¶ [0037] - ¶ [0038], noting the prescribed videos accessible and viewable by the patient using the patient computer and the indication when the prescription has been completed. Note ¶ [0020], videos viewable using software on second device.);
“compliance feedback data generated with said second computing device and sent to said central server based upon completion of said at least one exercise” (Hugo ¶ [0033] - ¶ 
“reporting data generated with said second computing device, wherein said reporting data comprises a selected value amongst a predetermined range” (Hugo ¶ [0035], noting the patient providing ratings by selecting values within a predetermined range.);
“said reporting data sent from said second computing device to said central server” (Hugo ¶ [0035], noting the patient providing ratings which are then used in a report to the physician. Fig 2 shows that the patient computer and physician computer can only communicate via the network and server so in order for the feedback to reach the physician it must pass through the network and the information will be stored on the server, see ¶ [0018].);
“wherein said episode comprises a treatment problem associated with a physical ailment of said client” (Episode is associated with ailments and symptoms of ailments of the patient, see paragraphs 10 and 29.);
wherein said prescription comprises at least one physical exercise configured to treat said treatment problem” (Exercise is prescribed to the patient for treatment of the patient problem, see paragraphs 10 and 29.);
storing data on “said central server” (Figs. 1 and 2.); and
‘“notification … sent to said second computing device” (See ¶ [0031].).

Hugo does not teach:
a first computing device “including a first microphone and a first video camera”;
“wherein an instructional video of said physical exercise is recorded from said first video camera of said first computing device as a recorded instruction”;
“said recorded performance stored”; 
“… said recorded instruction sent to said second computing device”;
“said recorded instruction is viewed on said second computing device”;
“a calculated index value calculated from said central server from said compliance feedback data and said reporting data said calculated index further adjusted based upon frequency of data received from said second computing device”;
“said calculated index value comprising a numeric value on a scale from zero to one hundred” and
“said calculated index value accessible with said first computing device”.

Reiner however, in the analogous art of patient monitoring, teaches:
“a calculated index value calculated from said central server from said compliance feedback data and said reporting data said calculated index further adjusted based upon frequency of data received from said second computing device” (Reiner ¶ [0312], ¶ [0310], noting the collective compliance score as the calculated index value depending on compliance feedback data and other reporting data. Note also the collective compliance score depending in part on the frequency of the data.);
“said calculated index value comprising a numeric value on a scale from zero to one hundred” (Reiner ¶ [0313], noting the collective compliance score ranging from 0 to 50. It is obvious to adjust the rating scale to any desired range such as 0 to 100.);
“and said calculated index value accessible with said first computing device” (Reiner ¶ [0312], noting the healthcare providers being notified of their patient’s collective compliance scores),
in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo to include use of a calculated index value in view of Reiner in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

Demas teaches:
a first computing device “including a first microphone and a first video camera” (Demas, Fig. 1 and C2L56-67.);
“wherein an instructional video of said physical exercise is recorded from said first video camera of said first computing device as a recorded instruction” (Demas, Fig. 1 and C2L56-C3L35.);
“said recorded performance stored” on a computer (Demas, C3L34-40 and C3L54-67.);
“notification of said recorded instruction sent to said second computing device” (Demas, C3L34-40 and C3L54-67.); and
“said recorded instruction is viewed on said second computing device” (Demas, C3L54-L67.),
in order to improve healthcare outcomes by generating customized instructional videos (Demas Abstract.).

Therefore, It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner to include the recorded of instructional videos in view of Demas in order to improve healthcare outcomes by generating customized instructional videos (Demas Abstract). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 7, the majority of the limitations in claim 7 are presented in claim 1. Accordingly, these limitations of claim 7 are rejected over a combination of Hugo/Reiner/Demas, as shown above, for at least the same reasons as shown above. As per the remaining limitations, Hugo also discloses:
	the system is associated with a specialist (Hugo, provider is therapist, see ¶ [0002-0003].);
“generating a first treatment protocol associated with a client, said first treatment protocol comprising client data” (Hugo, a diagnosis associated with a client would comprise a treatment protocol, see determination of patient’s needs, ¶ [0002] and ¶ [0029]);

“wherein said first exercise is a customized exercise configured to target the first treatment protocol” (Hugo, ¶ [0029].).

As per the remaining limitations, Hugo fails to explicitly disclose:
“adjusting said calculated index value upon receiving additional compliance data and additional reporting data from said second computing device at said central server”; and
“adjusting said first treatment protocol based upon said calculated index value”.

Reiner however, in the analogous art of patient monitoring, teaches:
“adjusting said calculated index value upon receiving additional compliance data and additional reporting data from said second computing device at said central server” (Reiner discloses automatic compliance notification for treatment changes by providers, which would indicate system can operate continually based on newly received data, see ¶ [0312-0313].); and
“adjusting said first treatment protocol based upon said calculated index value” (Reiner ¶ [0312-0313].);
in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include the adjustment of a calculated index value in view of Reiner in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).


As per claim 16, the majority of the limitations in claim 7 are presented in claim 7. Accordingly, these limitations of claim 16 are rejected over a combination of Hugo/Reiner/Demas, as shown above, for at least the same reasons as shown above. As per the remaining limitations, Hugo also discloses:
“generating a treatment protocol associated with a patient, said treatment protocol comprising client data including a physical ailment intended for treatment” (Hugo, a diagnosis associated with a client would comprise a treatment protocol, see determination of patient’s needs, ¶ [0002] and ¶ [0029]);
	a first selected performance videos (physician can select plural media items, see ¶ [0024], wherein said first selected performance video is from within a preexisting set (physician selects performance videos from media library comprising plural performance videos, see ¶ [0021], ¶ [0024], ¶ [0030].); 
plural performance videos prescribed for patient treatment and the viewing of plural performance videos (¶ [0021], ¶ [0024], ¶ [0030].); and
	generation of a second performance video not part of the set of preexisting performance videos (Hugo discloses a media repository loader utilized to upload new selectable media items to the repository, which would not be available as part of a preexisting set until after they are uploaded, see ¶ [0023].).


As per claims 4, 9, 10 and 13, Hugo/Reiner/Demas disclose claims 1, 7 and 16, discussed above. Hugo also discloses:
4.	a second prescription recorded with said first computing device and sent from said first computing device through said computer network to said central server, said prescription assigned to said episode associated with said second computing device; and said second prescription comprising at least one customized exercise including a second performance video configured to treat said treatment problem and configured to target said patient specifically (Hugo discloses the prescription of plural prescribed therapy exercises that correspond to plural media items, see ¶ [0029-0030.]);
9.	generating a second treatment protocol based upon said calculated index value; generating, with said first computing device, a second prescription and storing said second prescription on said central server, said second prescription comprising a second exercise including a performance video diagramming said second exercise, said second prescription corresponding to said first treatment protocol; and viewing said second performance video with said second computing device, thereby generating compliance data with said second computing device and transmitting said compliance data to said central server (Hugo is operative to determine new protocols and treatments based on patient feedback, as shown above; note system operates in a loop, see Fig. 4. Reiner discloses the calculated index value, see ¶ [0312-0313].);
10.	“wherein said reporting data comprises at least a recovery value on a scale from zero percent to one hundred percent, and a pain value on a scale from zero to ten” (Hugo ¶ [0035], noting the patient providing ratings by selecting values 1 to 10 for various 
13.	“generating a message with said second computing device” (Hugo ¶ [0044], noting the patient activating a panic button from the patient device.);
“sending said message from said second computing device to said central server” (Hugo ¶ [0044], noting a notification being generated by the server due to the patient activation of the panic button.);
“sending a notification from said central server to said first computing device indicating said message has been received” (Hugo ¶ [0044], noting a notification generated by the server sent to the physician device.); and 
“viewing said message with said first computing device” (Hugo ¶ [0044], noting the physician being able to read the contents of the notification.).


As per claim 6, Hugo/Reiner/Demas disclose claim 1, discussed above. Hugo does not teach:
“said calculated index value stored on said central server”;
“said calculated index value comparable with previous calculated index values associated with said client stored on said central server”; and
“and said central server configured to determine a trending direction of said calculated index value over time in a positive or negative direction, said trending direction viewable by said first computing device.”

Reiner, however in the analogous art of patient monitoring, teaches:
“said calculated index value stored on said central server” (Reiner ¶ [0285], ¶ [0312], ¶ [0058], noting the collective compliance score being tracked over time and stored in the server.);
“said calculated index value comparable with previous calculated index values associated with said client stored on said central server” (Reiner ¶ [00312], noting tracking changes in a patient’s collective compliance score over time.); and
“and said central server configured to determine a trending direction of said calculated index value over time in a positive or negative direction, said trending direction viewable by said first computing device” (Reiner ¶ [0299], noting the ability to determine a trending direction of compliance scores.),
in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include tracking the calculated index value over time in view of Reiner in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas, in view of Joffe et al, (U.S. PG-Pub 2005/0144042 A1), hereinafter Joffe.

As per claims 2 and 3, Hugo/Reiner/Demas teach claim 1, discussed above. Hugo does not teach:
2.	“a vitals monitoring device configured to record and wirelessly communicate client vitals with said second computing device”; 
“a measured vitals value comprising a measurement of said client vitals at a specific time”; and 
“a baseline vitals threshold predetermined for said client vitals, wherein a measured vitals value above said baseline threshold comprise elevated vitals, and wherein a measured vitals value below said baseline threshold comprise low vitals”; and
3.	“a vitals comparison generated by said CPU of said central server, said vitals comparison comprised of said measured vitals at a time corresponding with said compliance feedback”; and 
“wherein said vitals comparison is configured to determine a likelihood of compliance.”

Joffe, however, in the analogous art of data collection and report generation, teaches:
2.	“a vitals monitoring device configured to record and wirelessly communicate client vitals with said second computing device” (Joffe, measures patient vitals to determine a baseline measurement, see ¶ [0155-0156].); 
“a measured vitals value comprising a measurement of said client vitals at a specific time” (Joffe, measures patient vitals to determine a baseline measurement, see ¶ [0155-0156].); and 
“a baseline vitals threshold predetermined for said client vitals, wherein a measured vitals value above said baseline threshold comprise elevated vitals, and wherein a measured vitals value below said baseline threshold comprise low vitals” (see ¶ [0155-
3.	“a vitals comparison generated by said CPU of said central server, said vitals comparison comprised of said measured vitals at a time corresponding with said compliance feedback” (System determines a likelihood of compliance using previously collected patient information, including vitals measurement, see ¶ [0169].); and 
“wherein said vitals comparison is configured to determine a likelihood of compliance” (System determines a likelihood of compliance using previously collected patient information, including vitals measurement, see ¶ [0169].);
in order to utilize a patient’s measured data to predict a future health determination (Joffe, ¶ [0013] & MPEP 2143 G.).


Claims 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas or Hugo/Reiner/Demas/Saffar, further in view of Hussam (U.S. PG-Pub 2015/0081310 A1).

As per claims 5 and 12, Hugo/Reiner/Demas/Saffar teach claims 1 and 11, discussed above. Hugo/Reiner/Demas/Saffar do not teach:
“wherein said calculated index value is represented by a pre-determined color code based upon the numerical value of said calculated index value.”

Hussam, however, in the analogous art of data collection and report generation, teaches:
“wherein said calculated index value is represented by a pre-determined color code based upon the numerical value of said calculated index value” (Hussam ¶ [0039], noting the outcome scores being color-coded based on their numerical values.).
in order to help users more readily identify the status of clients (Hussam ¶ [0043] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas/Saffar to include color coded index values in view of Hussam in order to help users more readily identify the status of clients (Hussam ¶ [0043] & MPEP 2143 G.).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas, in view of Thelen et al, (U.S. PG-Pub 2015/0088536 A1), hereinafter Thelen.

As per claims 8 and 17, Hugo/Reiner/Demas teach claims 7 and 16, discussed above. Hugo does not teach:
	recording, with a vitals monitor, vitals data and transmitting said vitals data to said second computing device;
transmitting said vitals data to said first computing device; 
comparing said vitals data with said compliance data; 
determining whether compliance data is accurate based upon said vitals data; and 


Thelen, however, in the analogous art of data collection and report generation, teaches:
	“recording, with a vitals monitor, vitals data and transmitting said vitals data to said second computing device” (Thelen discloses recording and transmitting patient vitals to use in determination of a compliance score, said compliance score a reflection of the determination of the accuracy of the patient’s self-reporting of their adherence to the prescribed care plan, see ¶ [0022-0030], ¶ [0027], ¶ [0038-40] and ¶ [0077-0082].);
“transmitting said vitals data to said first computing device” (See ¶ [0022-0030], ¶ [0027], ¶ [0038-40] and ¶ [0077-0082].); 
“comparing said vitals data with said compliance data” (See ¶ [0022-0030], ¶ [0027], ¶ [0038-40] and ¶ [0077-0082].); 
“determining whether compliance data is accurate based upon said vitals data” (See ¶ [0022-0030], ¶ [0027], ¶ [0038-40] and ¶ [0077-0082].); and 
“indicating accuracy of said compliance data in said reporting data” (See ¶ [0022-0030], ¶ [0027], ¶ [0038-40] and ¶ [0077-0082].);
in order to provide in depth compliance reporting for a patient utilizing a care plan (Thelen ¶ [0002] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include vitals monitoring to determine compliance accuracy in order to provide in depth compliance reporting for a patient utilizing a care plan (Thelen ¶ [0002] & MPEP 2143 G.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas, in view of Saffer et al, (U.S. PG-Pub 2009/0221890 A1), hereinafter Saffer.

As per claim 11, Hugo/Reiner/Demas teach claim 7, discussed above. Hugo does not teach:
“storing calculated index value on said central server”;
“comparing said calculated index value with previously calculated index values associated with said single episodic event”;
“determining a trending direction of said calculated index with central server over time in a positive or negative direction”;
“and-19- displaying said trending direction on said GUI of said first computing device, wherein said trending direction is represented by an arrow”;

Reiner, however in the analogous art of patient monitoring, teaches:
“storing calculated index value on said central server” (Reiner ¶ [0285], ¶ [0312], ¶ [0058], noting the collective compliance score being tracked over time and stored in the server.);
“comparing said calculated index value with previously calculated index values associated with said single episodic event” (Reiner ¶ [0285], ¶ [0312], ¶ [0058], noting the collective compliance score being tracked over time and stored in the server.);
“determining a trending direction of said calculated index with central server over time in a positive or negative direction” (Reiner ¶ [0299], noting the ability to determine a trending direction of compliance scores.);
in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include tracking the calculated index value over time in view of Reiner in order to improve healthcare outcomes (Reiner ¶ [0069] & MPEP 2143 G.).

Reiner does not teach:
“and-19- displaying said trending direction on said GUI of said first computing device, wherein said trending direction is represented by an arrow.”

Saffer, however in the analogous art of data tracking, teaches:
“and-19- displaying said trending direction on said GUI of said first computing device, wherein said trending direction is represented by an arrow” (Saffer ¶ [0011], noting the display of trending information including an arrow to indicate trending direction whether it be positive or negative.);
in order to keep the user motivated (Saffer ¶ [0008] & MPEP 2143 G).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include a trending .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas, further in view of Selman et al, (U.S. PG-Pub 2015/0004581 A1), hereinafter Selman.

As per claim 14, Hugo/Reiner/Demas teach claim 13, discussed above. Hugo/Reiner/Demas does not teach:
“wherein said message comprises a video message recorded with said video camera of said second computing device.”

Selman, however in the analogous art of remote patient monitoring, teaches:
“wherein said message comprises a video message recorded with said video camera of said second computing device” (Selman ¶ [0108], noting the patient recording a video on the patient device and sending it to the therapist on the therapist device);
in order to help clients identify proper performance of exercises to ensure effective use of the therapy treatment (Selman ¶ [0108] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo/Reiner/Demas to include a video of the client performing the exercise in view of Selman in order to help clients identify proper .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hugo/Reiner/Demas, further in view of Maser et al, (U.S. PG-Pub 2014/0270711 A1), hereinafter Maser.

As per claim 15, Hugo/Reiner/Demas teach claim 13, discussed above. Hugo/Reiner/Demas does not teach:
“wherein said video message comprises a performance of said exercise.”

Maser, however in the analogous art of prescribing video exercises to patients, teaches:
“wherein said video message comprises a performance of said exercise” (Maser ¶ [0034], noting the physician using a device to record a video of him or her performing the prescribed exercise.);
in order to keep users engaged and motivated to achieve their health goals (Maser ¶ [0034] & MPEP 2143 G.).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the scheduled therapy media system taught by Hugo to include recording and accessing a performance video in view of Maser in order to keep users engaged and motivated to achieve their health goals (Maser ¶ [0034] & MPEP 2143 G.).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
12 November 2021